
	

113 S958 IS: Brewers Excise and Economic Relief Act of 2013
U.S. Senate
2013-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 958
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2013
			Mr. Udall of Colorado
			 (for himself, Mr. Blunt,
			 Mr. Bennet, Mr.
			 Vitter, Ms. Baldwin, and
			 Mr. Begich) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to reduce the
		  tax on beer to its pre-1991 level, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Brewers Excise and Economic Relief Act
			 of 2013 or BEER
			 Act.
		2.Repeal of 1990
			 tax increase on beer
			(a)In
			 generalParagraph (1) of section 5051(a) of the Internal Revenue
			 Code of 1986 is amended by striking $18 and inserting
			 $9.
			(b)Effective
			 dateThe amendment made by this section shall take effect on the
			 date of the enactment of this Act.
			3.Tax relief for
			 small breweries
			(a)In
			 generalSubparagraph (A) of
			 section 5051(a)(2) of the Internal Revenue Code of 1986 is amended to read as
			 follows:
				
					(A)Rate per barrel
				for qualifying brewersIn the
				case of a brewer who produces not more than 2,000,000 barrels of beer during
				the calendar year, the per barrel rate of the tax imposed by this section on
				the first 60,000 barrels of beer which are removed in such year for consumption
				or sale and which have been brewed or produced by such brewer at qualified
				breweries in the United States shall be as follows:
						(i)For the first 15,000 barrels removed,
				$0.
						(ii)For the next 45,000 barrels removed after
				the barrel quantity specified in clause (i),
				$3.50.
						.
			(b)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
